Case: 3:21-cv-01484-JJH Doc #: 1-1 Filed: 07/30/21 1 of 4. PageID #: 5
                                                                           EFILED LUCAS COUN Y
                                                                           0 7/19/2021 11:37     M
                                                                           COMMON PLEAS COUR
                                                                           BERNIE QUILTER,      CLERK
                                                                           e f ile id 75688




            IN THE COURT OF COMMON PLEAS OF LUCAS COUNTY, OHIO

    Deborah Trumbull
                                                                     G-4801-CI-0202102547-000
    1341 South Berkey-Southern
                                                                              Judge
    Swanton, OH 43558                            * Case No
                                                                     JOSEPH V. MCNAMARA
      and                                        *   Assigned!

    Richard Trumbull
    1341 South Berkey-Southern                       COMPLAINT
    Swanton, OH 43558

                  Plaintiffs,                    * (Jury Demand Endorsed Hereon)
      vs.


    Jack Cooper Transport Company, Inc.              Charles V. Contrada, Esq. (0012238)
    do Corporation Service Company               •   CONTRADA & ASSOCIATES
    50 West Broad Street, Suite 1330                 Attorney for Plaintiffs
    Columbus, OH 43215                           •   6641 Sylvania Avenue, Suite 8
                                                     Sylvania, Ohio 43560-3921
      and                                        •   PH:       (419) 841-4400
                                                     FAX:      (419) 841-4463
    Carlee Trista Taylor                         •   E-MAIL: charlie @cant ada.net
    3006 Springtime
    Louisville, KY 40212

      and

    Ohio Bureau of Workers' Compensation *
    30 West Spring Street
    Columbus, OH 43215-2256

                   Defendants.


                                 *   *   *   *       *   *   *   *
Case: 3:21-cv-01484-JJH Doc #: 1-1 Filed: 07/30/21 2 of 4. PageID #: 6




           Plaintiffs, Deborah Trumbull and Richard Trumbull, by and through their attorney

   Charles V. Contrada, for their complaint against the above-named Defendants, jointly,

   severally, or in the alternative, state and aver as follows:

                                   FIRST CLAIM FOR RELIEF

           1.      On or about October 8, 2019, Plaintiff Deborah Trumbull was lawfully

   operating a Sylvania school bus in a westerly direction on Monroe Street in Sylvania, Lucas

   County, Ohio.

           2.      At said time and place, Defendant Carlee Trista Taylor negligently and

   negligently per se operated her vehicle into Plaintiff's vehicle.

           3.      As .a direct and proximate result of Defendant Carlee Trista Taylor's

   negligence, Plaintiff sustained personal injuries and physical and mental pain and suffering.

   Said injuries, pain and suffering are expected to continue indefinitely into the future.

           4.      As a direct and proximate result of Defendant Carlee Trista Taylor's

   negligence, Plaintiff has incurred medical expenses, which expenses are expected to continue

   indefinitely into the future.

           5.      Plaintiff, Deborah Trumbull, has incurred lost wages in connection with her

   injuries and a diminution of earning capacity and said lost wages and diminution of earning

   capacity will continue indefinitely into the future.

                                   SECOND CLAIM FOR RELIEF

           6,      Plaintiffs incorporate herein all averments above as if fully rewritten herein.

           7.      Plaintiff Richard Trumbull is and at all relevant times was the husband of

   Deborah Trumbull.
Case: 3:21-cv-01484-JJH Doc #: 1-1 Filed: 07/30/21 3 of 4. PageID #: 7




             8.     As a direct and proximate result of the tortious conduct of Defendant, Plaintiff,

   Richard Trumbull, has been denied his spouse's love, care, services, consortium, and

   companionship, and will be so deprived indefinitely into the future.

                                   THIRD CLAIM FOR RELIEF

             9.     Plaintiffs incorporate herein all averments above as if fully rewritten herein,

             10.    Defendant, Ohio Bureau of Workers' Compensation, is a state agency obligated

   to pay medical expenses and other benefits to workers injured in the course and scope of their

   employment.

             1 1.   Plaintiff, Deborah Trumbull, was injured in the course and scope of her

   employment for Sylvania Schools at the time of her injury, described in the First Claim for

   Relief.

             12.    Defendant, Ohio Bureau of Workers' Compensation, paid all or some of

   Plaintiff Deborah Trumbull's injury-related medical expenses, as well as other benefits related

   to the injury described in the First Claim for Relief.

             13.    Defendant, Ohio Bureau of Workers' Compensation, claims a statutory right of

   subrogation/reimbursement pursuant to O.R.C. Section 4123,931 for benefits paid on behalf

   of Plaintiff related to the incidents described in the First Claim for Relief.

             14.    Plaintiff, Deborah Trumbull's claims remain open with Ohio Bureau of

   Workers' Compensation as further benefits are considered,

             WHEREFORE, Plaintiffs Deborah Trumbull and Richard Trumbull, by and through

   their attorney Charles V. Contrada, demand judgment against Defendants Jack Cooper

   Transport Company, Inc., Carlee Trista Taylor and/or Ohio Bureau of Workers'

   Compensation, for compensatory damages of more than Twenty-Five Thousand Dollars




                                                    3
Case: 3:21-cv-01484-JJH Doc #: 1-1 Filed: 07/30/21 4 of 4. PageID #: 8




   ($25,000.00). Further, Plaintiffs, by and through their attorney Charles V. Contrada, demand

   pre-judgment and post-judgment interest at the rate of ten percent per annum, court costs and

   such other relief as this Court deems just and equitable.

                                                 Respectfully submitted,

                                                 CONTRADA & ASSOCIATES



                                                 By: /s/Charles V. Contrada
                                                 Charles V. Contrada (0012238)
                                                 Attorney for Plaintiffs


                                         JURY DEMAND

          Plaintiffs hereby demand a trial by a jury of eight persons on all issues.



                                                Is/Charles V. Contrada
                                                 Charles V. Contrada (0012238)
                                                 Attorney for Plaintiffs




                                                  4
